Citation Nr: 1011129	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  94-45 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability of the right lower extremity.

2.  Entitlement to an effective date earlier than August 14, 
2002, for the grant of service connection for right cervical 
radiculopathy.

3.  Entitlement to an effective date earlier than August 14, 
2002, for the grant of service connection for left cervical 
radiculopathy.

4.  Entitlement to an effective date earlier than October 21, 
1993, for the grant of service connection for left lumbar 
radiculopathy.

5.  Entitlement to an initial rating in excess of 20 percent 
for right cervical radiculopathy.

6.  Entitlement to an initial rating in excess of 20 percent 
for left cervical radiculopathy.

7.  Entitlement to an initial rating in excess of 20 percent 
for left lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1965 
to September 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 RO decision that denied the 
appellant's claims of service connection for chronic 
bilateral upper and lower extremity disability, claimed as 
due to Agent Orange exposure.  The Board remanded the case in 
May 1998 for additional development.  The case was again 
remanded by the Board in June 2003 and was returned to the 
Board in June 2005.

In a decision dated in August 2005, the Board denied the 
appeal.  The appellant then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court). In a September 2006 
joint motion to the Court, the parties (the appellant and the 
VA Secretary) requested that the Board decision be vacated 
and remanded; a September 2006 Court order granted the joint 
motion.

The Board remanded this case for further development in July 
2007.  While on remand, the RO continued the denial of 
service connection for the right lower extremity, but granted 
the appellant's claims for service connection for bilateral 
upper and left lower extremity disabilities in a December 
2007 rating decision.  The appellant filed a timely Notice of 
Disagreement as to the effective dates and ratings assigned 
for all granted disabilities.  Earlier effective dates for 
the disabilities were granted, August 14, 2002, for the 
bilateral upper disabilities and October 21, 1993, for the 
left lumbar radiculopathy.  The appellant perfected appeals 
as to all issues in a June 2008 Form 9.  The case returns now 
for appellate consideration.


The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board regrets that further remand is necessary in the 
instant case.  The Board is aware of the extraordinary age of 
the instant appeal and would not undertake a remand unless it 
was essential to the outcome of the case.

The Board remanded this case in July 2007 for further 
development of medical evidence.  The September 2006 joint 
motion for remand instructed the Board to consider the matter 
of secondary service connection.  While the appeal was 
pending, an opinion from a Dr. Ali was received in July 2007.  
This opinion indicated that the appellant had neurological 
disabilities as a result of herbicide exposure during 
service.  The file at the time disclosed that several 
diagnoses had been offered.  The Board remanded for a 
comprehensive VA examination, with a complete review of the 
claims file, to determine the correct diagnoses and to obtain 
medical opinions to answer a series of questions.

In particular, the Board instructed that the examiner provide 
opinions for each diagnosed condition as to whether the 
diagnosed condition: 

* had its onset in service, or within a year thereafter; 
* is proximately due to or the result of a service-
connected disability, in particular, degenerative disc 
disease of the low back and/or residuals of a cervical 
spine injury; 
* was aggravated by either of these service-connected 
disabilities; or 
* was due to Agent Orange (herbicide) exposure.  

In addition, if the diagnosed condition is not presumptively 
associated with Agent Orange exposure, the examiner was to 
consider relevant scientific evidence, in particular, the 
2004 and earlier NAS reports, summarized at 72 FR 32395-32407 
(2007), as well as the undated opinion from A. Ali, M.D., 
received in July 2007, in order to determine whether the 
diagnosed conditions are directly related to service.

The appellant was seen for a September 2007 VA examination.  
Diagnoses were offered, but no opinions were provided.  A 
November 2007 opinion was provided which purported to answer 
these questions.  Unfortunately, this opinion is inadequate.  
First, the examiner indicated that he had reviewed all three 
volumes of the claims file.  At that time, however, the 
claims file consisted of four volumes.  The Board does not 
know if the examiner reviewed the complete file.  Second, the 
probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
In this instance, the examiner offered a series of 
conclusions as to the questions.  There is no reasoning in 
the medical opinion.  The opinion did not discuss the other 
medical evidence or any literature review, including a review 
of the NAS reports, that may have occurred.  The Board cannot 
accept this opinion as adequate.  Third, the Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Because the September 2007 VA examination and 
November 2007 opinion do not comply substantially with the 
Board's July 2007 remand, the appellant is entitled to the 
Board's enforcement of the prior instruction.  The Board 
remands for an adequate medical opinion to answer the above 
questions.  

While the medical opinion is necessary to resolve questions 
related to service connection, the effective date and 
increased ratings claims must also be remanded.  The 
appellant contends that he is entitled to earlier effective 
dates on his bilateral upper and left lower extremity 
disabilities based on alternative theories of service 
connection.  The grants of service connection were on 
secondary grounds; he contends that direct or presumptive 
service connection is warranted, potentially entitling him to 
an earlier effective date.  As such, the earlier effective 
date claims must be remanded.  Similarly, until the 
appropriate date of service connection is established for the 
bilateral upper and left lower extremity disabilities, the 
initial ratings claims are inextricably intertwined with the 
effective date claims and must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file for a VA medical 
opinion by an appropriate specialist, or, 
if indicated, specialists, to determine, 
for each disability diagnosed (disability 
of the right lower extremity, right and 
left cervical radiculopathy, left lumbar 
radiculopathy), whether the diagnosed 
condition: 

* had its onset in service, or within a 
year thereafter; 
* is proximately due to or the result 
of a service-connected disability, in 
particular, degenerative disc disease 
of the low back and/or residuals of a 
cervical spine injury; 
* was aggravated by either of these 
service-connected disabilities; or 
* was due to Agent Orange (herbicide) 
exposure. 

As to Agent Orange exposure, if the 
diagnosed condition is not presumptively 
associated with exposure, the examiner 
must consider relevant scientific 
evidence, in particular, the 2004 and 
earlier NAS reports, summarized at 72 FR 
32395-32407 (2007), as well as the undated 
opinion from A. Ali, M.D., received in 
July 2007, in order to determine whether 
the diagnosed conditions are directly 
related to service.

The complete claims file, along with a 
copy of this REMAND, must be made 
available to the examiner(s) prior to the 
examination.  A discussion of relevant 
medical literature addressing the health 
consequences of herbicide exposure is 
encouraged, as necessary.  Should 
additional examination be necessary to 
provide a medical opinion to the above 
questions, one should be scheduled.  All 
studies necessary to verify or rule out 
any suspected condition must be 
accomplished prior to the final opinion. 

The complete rationale for all opinions 
expressed should be provided.  

It would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

